Citation Nr: 0712501	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder 
affecting the great toes of the feet.

2.  Entitlement to service connection for a disorder 
affecting the great toes of the feet.  

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA) of 
Montgomery, Alabama.  

The reopened claim for entitlement to service connection for 
a disorder affecting the great toes of the feet and the claim 
for service connection for a right leg disorder are REMANDED 
to the agency of original jurisdiction (AOJ).  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for a disorder affecting the great 
toes of the feet was last denied by the RO in a January 1998 
rating action.  The veteran was notified of this action in 
January 1998 but did not appeal. 

2.  Since the January 1998 decision denying service 
connection a disorder affecting the great toes of the feet, 
the additional evidence, not previously considered, is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  A back disorder is not shown by competent medical 
evidence to be related to active service.  

4.  A headache disorder is not shown by competent medical 
evidence to be related to active service.  

5.  A heart disorder is not shown by competent medical 
evidence to be related to active service.  


CONCLUSIONS OF LAW

1.  Evidence received to reopen the claim of entitlement to 
service connection for a bilateral foot disorder affecting 
the great toes of both feet is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

2.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

3.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 3.303, (2006).

4.  A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in July 2001.  After the RO denied this matter in 
June 2002, a duty to assist letter addressing the service 
connection issue and new and material issue was issued in May 
2004.  This letter provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  This letter also 
addresses the question of new and material evidence but did 
not give the correct criteria in effect prior to August 29, 
2001.  Additional duty to assist letters were provided by the 
RO in July 2004, and December 2004 which further addressed 
the service connection claims but failed to discuss the 
criteria for new and material evidence.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

In the more recent case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) further held "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim." Kent at 9 (emphasis added).  VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Although these documents failed to provide the veteran with 
the correct law addressing the issue of new and material 
evidence as well failing to explain in detail what evidence 
the veteran must submit to reopen his claim, the veteran is 
not prejudiced by the RO's failure to address the basis for 
the prior final denials, as the Board is reopening this 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record, 
including the most recent examinations of the heart and back 
in March 2002 does not reflect any back, headache or heart 
disorder began in service, and further examination is not 
indicated.  Regarding the service connection claim for 
bilateral great toes disability, the evidence of record is 
sufficient to reopen this claim and an examination will be 
scheduled on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.  
However, since service connection is being denied for the 
issues addressed in this decision, except for the new and 
material claim no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  Regarding the reopened claim, any deficiency 
will be addressed on remand.  

II.  New and Material Evidence

Service connection was previously denied for injury to the 
toes in January 1998.  Notice of this decision was sent in 
January 1998.  The basis for the denial was that there was no 
evidence of any history of injury or trauma to the feet or 
toes in service. The veteran did not appeal this decision and 
it became final.  He filed his claim to reopen in July 2001.  

Prior unappealed rating decisions are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

Similarly, as the January 1998 decision is final, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7103(a), 
7104 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1100, 3.156(a); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim. 
Manio v. Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for claim filed on or 
after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in July 2001.

Evidence prior to the January 1998 rating decision includes 
an August 1960 enlistment examination for the Reserves 
revealed that his feet were normal and he denied any foot 
troubles in the accompanying report of medical history.  A 
February 1962 entrance examination for active duty revealed 
that he had pes planus, L-2, NCD on examination of the feet, 
which was noted as a defect.  The service medical records 
revealed no problems or injuries to the feet.  His February 
1964 separation examination again revealed a pes planus, L-2, 
NCD.  

Also before the RO was the report of a November 1997 VA 
examination which revealed the veteran gave a history of 
injuring both feet in service when a freight elevator took 
the front of his shoes off and dragged his feet down in a 
crack.  Both big toes bled and the nails were ripped off.  
The veteran reported ongoing treatment at his podiatrist 
trimming his nails, otherwise there was no other treatment 
for his feet.  His toes were noted to have been X-rayed 2 
months earlier.  He was said to use a cane and that he needed 
corrective shoes, but never had any.  Physical examination 
revealed that both big toes were slightly tender and had long 
nails that protruded about 4 millimeters.  Otherwise his feet 
were normal.  There was no painful motion, edema, 
instability, weakness or tenderness.  He walked well without 
limitation.  He carried his cane but did not use it for 
support.  The diagnosis was tenderness, distal phalanx of 
each big toe with no loss of motion due to pain.  X-ray of 
August 1997 revealed no bony abnormality.  

Also before the RO in January 1998 were VA treatment records 
showing treatment for onychomycosis in November 1996.  The 
records also show treatment for fibromyalgia complaints of 
pain all over his body.  In January 1997 a rheumatology 
consult revealed pain in multiple areas including his feet 
said to have started about 5 years ago, and he was noted to 
be diagnosed with fibromyalgia.  

Among the evidence submitted after January 1998 were VA 
treatment records from 1998 to 2002 showing treatment for 
chronic pain disorder that included foot complaints at times.  
In October 2000 he was noted to complain of neuropathy of 
both feet.  His problem list included dermatophytoisis of the 
nail in January 2001.  In February 2001 he was seen for 
complaints of pain in both feet.  In April 2001, he was seen 
for complaints of thick, painful toenails, which were noted 
to be long, thick, yellow and crumbly.  His skin of his feet 
also revealed a hyperkeratotic lesion (wart) on the left heel 
and he was assessed with onychomycosis and verruca.  

Also after January 1998 the veteran testified at a hearing 
and alleged that his feet and toe problems began in service 
as a result of his toes being broken when an elevator door 
dropped on his feet.  He said that his feet were casted and 
his toenails were removed.  He testified that he continues to 
have problems and has to wear prosthetics in his shoes.  He 
indicated that he normally wears sandals for comfort.  He 
indicated that his toes hurt all the time.  

Also submitted after January 1998 was a March 2002 VA 
examination that included evaluation of the feet.  It was 
never indicated whether the claims file was actually 
reviewed.  Among his subjective complaints were that he hurt 
his feet when they were caught in an elevator door.  He said 
he crushed his feet.  He denied receiving therapy but was in 
Sick Bay for about a week or 2.  The examiner had no records 
of this.  X-Rays completed in August 1997 were noted to have 
been normal.  He had treatment in the podiatry clinic for a 
fungal infection of the nails of both first toes and plantar 
fasciitis and removal of a wart of the left foot.  Physical 
examination revealed a fungus infection of the nails of both 
first toes.  There was tenderness in both 5th toes, but no 
deformities.  Pulses were good.  There were no plantar 
lesions and no warts on the feet.  The diagnosis was fungus 
infection of both first toes.  No other specific foot 
deformities except for chronic foot pain of unknown etiology.  
X-rays were normal.  

Also received after January 1998 were VA records that 
included continued complaints of foot problems through 2004.  
Dermatophytosis continued to be noted in the problem lists in 
these records through August 2004.  An August 2003 record 
revealed that he saw an outside podiatrist for toenail 
infections and was started on topical medications which 
helped significantly.  In March 2004 he was seen for 
complaints of pain in the toes of the feet and was said to 
have had trauma to both feet in the military and trouble with 
his feet for the past 35 years.  He indicated it was painful 
when a bed sheet touched his toes at night.  He denied a 
history of gout.  On examination both metatarsophalangeal 
(MTPs) were without effusion or erythema, but with mild 
tenderness to palpation of the plantar aspect of the MTPS.  
On examination of both feet, there was no lower extremity 
edema and good distal pulses.  

An August 2004 handwritten letter from the veteran's 
podiatrist indicated that the veteran suffered from Diabetes 
Type II with neuropathy, ingrown toenails and plantar 
fasciitis metatarsalgia.  

The Board finds that the new and material evidence includes 
the medical records submitted after January 1998, the March 
2002 examination showing ongoing complaints with foot 
problems, that include problems with toenail fungus and 
chronic foot pain, and the August 2004 letter from the 
veteran's podiatrist giving a diagnosis of plantar fasciitis 
metatarsalgia, along with diabetic neuropathy and ingrown 
toenails is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence, which now gives a diagnosis of plantar fasciitis to 
his longstanding foot complaints, is significant when 
considered in conjunction with the service medical records 
that show the veteran did have a pes planus disorder noted 
both on the February 1962 entrance examination and the 
February 1964 separation examination.    

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as hypertension manifests 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for a back disorder, a headache disorder and a 
heart disorder.  He alleges that he was injured in a 
shipboard incident in which he was punched and fell down two 
flights of stairs, resulting in a back injury and head 
injury.  He also alleges that his current headaches and heart 
problems were the result of stress in service.  

The veteran's August 1960 Reserves entrance examination 
revealed normal physical findings of the feet, head, spine, 
heart and vascular system, including blood pressure.  The 
report of medical history revealed that he denied any 
arthritis, bone joint, or other deformity, lameness, high 
blood pressure, low back pain, pain or chest pressure, 
frequent headaches, or leg cramps.  His February 1962 
entrance to active duty examination revealed no abnormalities 
of the feet, head, spine, heart and vascular system, 
including blood pressure.  The report of medical history 
indicated that he checked "yes" to the question of whether 
he had swollen or painful joints, but checked "no" as to 
other questions that would suggest possible abnormalities of 
the musculoskeletal system, headache or head injury, or 
cardiovascular system problems.  The service medical records 
are negative for any complaints or symptomatology relating to 
cardiovascular problems, headaches or head injury, back 
problems or injuries to the back.  His separation examination 
of February 1964 revealed normal findings of the feet, head, 
spine, heart and vascular system, including blood pressure, 
on examination.  

Evidence of back problems, heart complaints and headaches is 
not shown in records until the 1990's which were significant 
for treatment of fibromyalgia.  He was seen in October 1996 
for complaints of chronic pain that was all over his body and 
included headaches.  His past medical history was said to be 
significant for angina, status post angioplasty.  He was 
found to have multiple areas of tenderness all over the body.  
His range of motion of the cervical and lumbosacral spine was 
described as functional.  The impression was fibromyalgia, 
chronic pain syndrome, rule out polymyalgia, rheumatic.  He 
was seen again for mild headaches in November 1996.  In 
January 1997 he was referred to rheumatology for complaints 
of pain including in his chest, which was diagnosed as 
fibromyalgia.  Headaches were again treated in February 1997.  
In March 1997 he received instructions in a spinal exercise 
program.  In May 1997, he was seen for complaints of 
dizziness and fibromyalgia.  He had chronic headaches for 4-5 
years.  An undated record taken when the veteran was 53 years 
old revealed the veteran to have had a heart occlusion 5 
years ago and another undated record also when the veteran 
was age 53 gave a history of heart attack in 1991.  

The report of a November 1997 VA examination that addressed 
foot complaints revealed no findings regarding the 
cardiovascular system, back or head.  

VA records from 1998 to the early 2000's revealed ongoing 
complaints of back problems, heart complaints and headaches.  
He also continued to be treated for chronic pain disorder.  A 
July 1998 record revealed an abnormal EGC, ST abnormality, 
possible digitalis affect.  In July 1998 he also underwent 
kinseotherapy for complaints that included low back pain, 
bilateral lower extremity pain and for a six year history of 
headaches.  He was assessed with low back pain and bilateral 
lower extremity pain with diminished lower extremity 
strength.  A July 1998 psychiatric record was noted to give a 
history of a "failed angioplasty."  An April 2000 cardiac 
consult revealed the left ventricle (LV) to have normal mass 
and normal size and function.  The right heart function 
revealed the right ventricle (RV) to be the upper size of 
normal, with normal global function.  The aortic valve 
leaflets were thickened and mildly calcified, with normal 
opening by 2D echo.  The leaflets were mildly thickened Grade 
1/4 mitral incompetence.  In October 2000, among other 
complaints he was noted to have been followed up for low back 
pain, headaches and fibromyalgia, status post angioplasty.  A 
January 2001 problem list included joint pain, multi joint, 
headaches, backache, not otherwise specified, rheumatism, not 
otherwise specified.  A February 2001 computerized problem 
list included coronary artery disease (CAD)-rotoblater 
procedure in 1991, no myocardial infarction, no coronary 
artery bypass graft (CABG), chronic pain and chronic 
headaches.  A review of magnetic resonance imaging (MRI) 
included a March 2000 head MRI that showed mild sinusitis 
involving primarily the posterior right ethmoid cells, 
otherwise negative cranial MRI.  A June 1999 lumbosacral MRI 
revealed mild spondylosis with disc bulge and mild stenosis 
noted.  A December 1997 graded exercise test (GXT) with 
Cardiolite (MIBI) showed LV had normal thickness and normal 
size and the impression was normal perfusion.  

A March 2002 VA foot examination included examination of his 
spine.  He related his story of having hurt his back when he 
fell down 2 flights of stairs in the service. Since then, he 
has had low back pain.  An MRI from June 1999 showed mild 
spondylosis with mild stenosis of the lumbar spine area of 
L3-4.  Physical examination revealed normal range of motion 
of the lumbosacral spine, mild point tenderness over the 
lumbosacral muscles.  He was diagnosed with low back pain, 
primarily muscle, no sign of degenerative joint disease or 
degenerative disc disease.  X-rays were normal.  

A March 2002 VA cardiovascular examination revealed that the 
veteran reported having had a "roto rooter" procedure 12 
years ago for chest pain.  His cholesterol was elevated, he 
had no hypertension and did not smoke.  A thallium test from 
December 1997 in the VA computer was reviewed and was noted 
to show normal profusion and normal LV of normal thickness 
and size.  He reported he did not have any chest pain.  He 
was not diabetic.  Physical examination showed his blood 
pressure was 140/88, lungs were clear, carotid upstrokes were 
normal.  There were no bruits and PMI in the 5th intercostal 
space at the midclavicular line and normal S1, S2.  There 
were no murmurs, clicks or gallops.  Extremities had trace 
edema.  Pulses were full.  The diagnosis was undocumented 
history by the veteran of a previous angioplasty.  
Subsequently there was evidence of normal profusion of his 
heart by thallium test as well as normal thickness and size, 
all of which would suggest normal function.  His examination 
was normal.  His heart examination was normal aside from some 
mild peripheral edema.  The examiner also commented on the 
likelihood of any possible association with respiratory 
infections of any time and concluded that the veteran's 
normal thallium ruled out even the remote possibility of 
Kawasaki's disease, which is sometimes reported in children 
with prolonged febrile illness.  The examiner had no 
documentation of cardiac problems but it was possible that he 
had an angioplasty 12 years ago and not had any subsequent 
problems, although this was unlikely.  His MET level was not 
restricted, certainly not restricted, therefore over 7-8 and 
an echocardiogram would be performed to document his ejection 
fraction which was expected to be normal.  

The November 2002 hearing revealed that the veteran said he 
injured his back among other areas of the body aboard ship, 
the U.S.S. Raleigh, LPD-1.  He said this happened when he was 
climbing a ladder carrying 5 gallon buckets of paint and was 
punched by a fellow sailor and he fell down 2 flights of 
stairs.  His injuries included his back, head face and 
shoulders.  He testified that he thought his coronary artery 
disease was brought on by the stress he had during active 
duty.  He also testified that he thought his headaches were 
the result of lead paint that got all over him and also 
indicated that a doctor linked the headaches to stress.  He 
testified that the individual who injured him received a 
court martial.  He indicated that attempts to obtain records 
from this incident were unsuccessful.  

A July 2004 response from the National Personnel Records 
Center to the VA's inquiry for ships logs for the U.S.S. 
Raleigh in order to confirm the claimed injuries aboard ship 
revealed that the ships logs were not located.  

The VA treatment records and problem lists through 2005 
reflected ongoing complaints of headache, backache and 
cardiac problems.  These include a March 2004 treatment 
record showing complaints of headache.  An August 2004 record 
showed complaints of occasional chest pain when walking 
uphill, relieved by rest.  A September 2004 record gave a 
history of the veteran having been punched in the face and 
fell down a stairwell, with back and neck problems.  In April 
2005, he strained his back and was said to have reaggravated 
a back injury.  An April 2005 record also gave a history of 
being punched by another sailor and he fell 20-30 feet, 
sustaining back injuries.  

Repeated attempts by the RO in May 2004 and July 2004 to 
obtain private medical records from Baptist Princeton 
Hospital have resulted in responses that authorization to 
obtain such records had expired.  

Aside from reciting the veteran's unconfirmed history of the 
injury via an assault aboard ship, which allegedly resulted 
in injuries to his back and head, none of the VA records or 
VA examinations revealed any evidence linking the veteran's 
back complaints or headaches to service.  The VA records and 
examinations did not reveal any evidence linking the 
veteran's claimed cardiovascular complaints to service or any 
incident therein.  

Absent any medical evidence of the veteran's claimed 
headaches, back problems or heart problems having been shown 
in service, and absent any evidence of back or heart problems 
being attributable to arthritis affecting the back or a 
cardiovascular problem having manifested within one year of 
his discharge, there is no basis upon which to grant service 
connection for any of these claimed disorders.  

Although the veteran has alleged that his headaches, back 
condition and cardiovascular condition are related to his 
service, including from an unconfirmed assault, the Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he has headaches, a back disorder or a 
cardiovascular disorder that is related to service.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the veteran may not 
self-diagnose a disease or disability.  Moreover, lay 
histories are not transformed into competent evidence merely 
because the transcriber happens to be a medical professional.  
LaShore v. Brown, 8 Vet App 406 (1995).

As the competent medical evidence reflects that the current 
headaches, back complaints and cardiovascular complaints are 
not related to service, the preponderance of the evidence is 
against the veteran's claim for service connection for these 
disorders, and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a disorder of the great toes of 
the feet is reopened.  To this extent the appeal is granted.  

Service connection for a back disorder is denied.  

Service connection for a headache disorder is denied.  

Service connection for a heart disorder is denied.  




REMAND

Regarding the reopened claim for service connection for a 
bilateral foot disorder affecting the great toes, the Board 
notes that the veteran has not been afforded an examination 
regarding the etiology of the disability.  

In reference to the claim for service connection for a right 
leg disorder, the Board notes that the RO determined that no 
service medical records showed any treatment for right leg 
problems during active service.  Active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
the line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2006).  

With this in mind, there is of record a Reserve medical 
record dated on July 31, 1961 from the U.S. Navy Training 
Center (USNTC) which indicates that the veteran reported to 
sick bay, limping on his right leg.  He claimed his leg 
(knee) was dislocated on July 26, 1961 and that his 
grandfather put it back in place.  Swelling and tenderness 
was noted and he was relieved from marching with his division 
and was returned to his classroom for study.  This record 
appears to be taken during a period of either ACDUTRA or 
INACDUTRA, although it is unclear whether the injury actually 
took place during an active duty for training period.  
Further investigation into this matter is indicated and if 
this injury is determined to have taken place during active 
service for VA purposes, and in light of the post service 
evidence of a painful condition affecting the right leg, an 
examination should be conducted to ascertain whether any 
residuals of this injury exists.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Further, in the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish an 
initial disability rating or effective date.  Such notice 
must be provided regarding the right leg claim and the 
reopened claim for the foot disorder affecting the bilateral 
great toes.  Dingess, supra. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the remaining issues 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should contact the National 
Personnel Records Center (NPRC) to verify 
any active service with the Naval Reserve 
in July 1961; and to verify all periods 
of active duty for training and inactive 
duty training with the Naval Reserve 
during the above- mentioned period of 
service.  

3.  Thereafter, if the veteran is shown 
to have injured his right leg during an 
active or inactive duty for training 
period in July 1961, the AOJ should 
schedule the veteran for a VA 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
residuals of a right leg injury.  The 
claims folder must be made available to 
the examiner(s) prior to the examination 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the right leg or 
knee?  For any identified disorder(s) 
involving the right leg or knee, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disorders were caused, or if 
preexisting were aggravated (worsened), 
as the result of some incident of active 
service, (specifically the incident in 
July 1961 in which he apparently injured 
his right leg/dislocated his right knee).  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The AOJ should schedule the veteran 
for a VA foot disorders examination, by 
an appropriate specialist, to determine 
the nature and etiology of the veteran's 
claimed foot disorder affecting his great 
toes of both feet.  The claims file must 
be made available for the  review of the 
pertinent evidence by the examiner prior 
and pursuant to conduction and completion 
of the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
the veteran's claimed disorder affecting 
the great toes of the feet.  If the 
appellant fails to report for an 
examination, the doctor should render the 
requested opinion based on a review of 
the relevant evidence in the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to whether the 
veteran has a current disorder affecting 
the great toes of the feet.  If any such 
disorder is found, whether it is at least 
as likely as not (at least a 50 percent 
chance) that such disorder is related to 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


